Citation Nr: 0119751
Decision Date: 07/31/01	Archive Date: 09/12/01

DOCKET NO.  00-22 418A             DATE JUL 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an evaluation in excess of 0 percent for bilateral
hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The veteran served on active duty from January 1985 to April 1988.
He also had service in the Air National Guard of Alabama from April
1988 to May 1992.

The instant appeal arose from a February 2000 rating decision of
the Department of Veterans Affairs (VA) Regional Office (RO), in
Montgomery, Alabama, which granted a claim for service connection
for bilateral hearing loss and assigned a noncompensable
evaluation.

FINDING OF FACT

The veteran's service-connected bilateral hearing loss is
manifested by pure tone threshold average of 52 decibels in the
right ear and of 54 decibels in the left ear with speech
recognition ability of 84 percent in both ears.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for the
service-connected bilateral hearing loss are not met. Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000); 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1,
4.2, 4.7, 4.85, Diagnostic Code 6100 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
VA with respect to the duty to assist, and supersedes the decision
of the United States Court of Appeals for Veterans Claims (Court)
in

- 2 -

Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that the VA cannot assist in the development
of a claim that is not well grounded. This change in the law is
applicable to all claims, as here, filed before the date of
enactment of the VCAA, and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a),
114 Stat. 2096, 2099- 2100 (2000). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991).

As an initial matter, it is the Board of Veterans' Appeals' (Board)
conclusion that the VCAA has no impact on the issue in this case.
This is true because the VA has already fulfilled the notice and
duty to assist requirements of the VCAA. All relevant facts have
been properly developed to the extent possible. The record includes
the veteran's service medical records, a recent VA audio
examination report, VA audiological treatment records, and written
statements prepared by the appellant and his representative.

The appellant has not made the VA aware of any records relevant to
the present claim that have not been associated with the claims
folder. He did not identify any additional treatment in his January
2000 original claim (VA Form 21-526). By letter dated in March 2001
the veteran reported that he had stated his case completely and
wished his records to be forwarded immediately to the Board. As
sufficient data exists to address the merits of the aforementioned
claim, the Board concludes that the VA has adequately fulfilled its
statutory duty to assist the appellant in the development of that
claim.

In addition,, the appellant has been notified of the information
necessary to substantiate his claim. He was advised in the
September 2000 statement of the case and in the January 2001
supplemental statement of the case of the requirements for a higher
rating for bilateral hearing loss. Under these circumstances, the
Board finds that adjudication of the aforementioned issue on
appeal, without referral to the RO for initial consideration under
the new law, poses no risk of prejudice to the veteran. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

- 3 -

In any event, in the circumstances of this case, a remand would
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,
546 (1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the claimant);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the claimant are to be avoided). Any "error"
to the appellant resulting from this Board decision does not affect
the merits of the veteran's claim or his substantive rights, for
the reasons discussed above, and is therefore harmless. See 38
C.F.R. 20.1102 (2000).

Disability evaluations are determined by the application of the
VA's Schedule for Rating Disabilities, which is based on the
average impairment of earning capacity. Separate diagnostic codes
identify the various disabilities. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.1 (2000). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (2000). Any reasonable doubt regarding
the degree of disability will be resolved in favor of the claimant.
38 C.F.R. 4.3 (2000).

Evaluations of bilateral defective hearing ranged from
noncompensable to 100 percent based on organic impairment of
hearing acuity as measured by the results of controlled speech
discrimination tests together with the average hearing threshold
level as measured by pure tone audiometry tests. Using these
measurements, Table VI provides for 11 auditory acuity levels
designated from Level I for essentially normal acuity through Level
XI for profound deafness. 38 C.F.R. 4.85, Diagnostic Code 6100
(2000). Table VIa, which assigns auditory acuity levels based
solely on average puretone decibel loss, is used only when the
examiner certifies that use of the speech discrimination test is
inappropriate. 38 C.F.R. 4.85(c) (2000).

4 -                                                               
  
Table VIa can also be used when exceptional patterns of hearing
impairment, defined in 38 C.F.R. 4.86 (2000), are revealed by the
record. Exceptional patterns arise when the puretone threshold at
each of the four specified frequencies (1000, 2000, 3000, and 4000
Hertz) is 55 decibels or more, and when the puretone threshold is
30 decibels or less at 1000 Hertz but 70 decibels or more at 2000
Hertz. 38 C.F.R. 4.86 (2000). In these circumstances, the rating
specialist will determine the Roman numeral designation for hearing
impairment from either Table VI or Table VIa, whichever results in
the higher numeral. Id. In the latter case (when the puretone
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or
more at 2000 Hertz), that numeral will then be elevated to the next
higher. 38 C.F.R. 4.86(b) (2000). Each ear will be evaluated
separately. 38 C.F.R. 4.86 (2000).

Pertinent case law provides that the assignment of disability
ratings for hearing impairment are to be derived by the mechanical
application of the Ratings Schedule to the numeric designations
assigned after audiometry evaluations are rendered. Lendenmann v.
Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently rated as 0
percent disabling under Diagnostic Code 6100. The Board has
reviewed all the pertinent evidence of record. Since the veteran
filed his original claim in January 2000, the relevant evidence
includes VA outpatient treatment records dated in early 2000 and a
November 2000 VA audiology examination. The VA treatment records
show moderate high frequency hearing loss, and hearing aids were to
be issued.

During the November 2000 VA audio examination, the veteran reported
wearing hearing aids for eight months. He reported working for
seven years as a construction worker, primarily as a machine
millwright, and he stated that he wore hearing protection. He
denied medical treatment for his ears.

On the authorized audiological evaluation in November 2000, pure
tone thresholds, in decibels, were as follows:

- 5 -
                                   HERTZ

                         500     1000     2000     3000     4000
          RIGHT           20       20       55       70       65 
          LEFT            20       25       55       70       65

Speech audiometry revealed speech recognition ability of 84 percent
in the right ear and of 84 in the left ear.

In this case, the evidence does not support a rating in excess of
0 percent for bilateral hearing loss. The veteran's hearing loss is
0 percent disabling, and no more, under the pertinent criteria
because the pure tone threshold average in the right ear is 52
decibels with speech recognition ability of 84 percent correct
(Level II), and the pure tone threshold average in the left ear is
54 decibels, with speech recognition of 84 percent (Level 11). 38
C.F.R. 4.85 Table VI (2(100). Where audiological testing reveals
Level II hearing in both ears, a 0 percent evaluation for hearing
loss is appropriate. 38 C.F.R. 4.85 Table VII (2000). The Board
notes that the evidence in this case does not demonstrate that the
speech discrimination test was inappropriate or that the veteran
has an exceptional pattern of hearing impairment in accordance with
38 C.F.R. 4.86. Therefore, Table IIIa is not for application.
Accordingly, an increased rating for bilateral hearing loss is not
warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that a
claim such as the veteran's is properly framed as an appeal from
the original rating, rather than a claim for increase. In Fenderson
it was held that evidence to be considered in the appeal of an
initial assignment of a rating disability was not limited to that
reflecting the then current severity of the disorder and that in
cases where an initially assigned disability evaluation has been
disagreed with, it was possible for a veteran to be awarded
separate percentage evaluations for separate periods based on the
facts found during the appeal period, a practice known as "staged
ratings."

In this case, the RO granted service connection and originally
assigned a 0 percent evaluation for bilateral hearing loss as of
the date his claim was received, January 26, 2000. 38 C.F.R. 3.400
(2000). That rating has been confirmed and continued

6 -

throughout the appeal period. The Board has reviewed all the
evidence dating from the time his claim was filed and has
determined that from that time to the present, the evidence has
supported a 0 percent rating for his bilateral hearing loss. Id.;
Fenderson v. West, 12 Vet. App. 119 (1999).

Review of the record reveals that the RO considered referral of the
case to the Chief Benefits Director or the Director, Compensation
and Pension Service, for the assignment of an extraschedular rating
under 38 C.F.R. 3.321(b)(1) (2000). This regulation provides that
to accord justice in an exceptional case where the schedular
standards are found to be inadequate, the field station is
authorized to refer the case to the Chief Benefits Director or the
Director, Compensation and Pension Service for assignment of an
extraschedular evaluation commensurate with the average earning
capacity impairment. The governing criteria for such an award is a
finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked inference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. The
Board has reviewed the record with these mandates in mind and finds
no basis for further action on this question. VAOPGCPREC. 6-96
(1996).

Accordingly, a rating in excess of 0 percent for bilateral hearing
loss is not warranted.

ORDER

A claim for entitlement to an evaluation in excess of 0 percent for
bilateral hearing loss is denied.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

- 7 -



